Citation Nr: 0504449	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-24 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a chronic colon 
disorder.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's left leg varicose veins with stasis 
dermatitis for the period prior to October 21, 2003.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's left leg varicose veins with stasis 
dermatitis for the period on and after October 21, 2003.  

4.  Entitlement to an initial compensable disability 
evaluation for the veteran's dermatitis of the lower legs.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right lower extremity deep 
venous insufficiency.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1984 to November 
2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Roanoke, Virginia, Regional Office which, in pertinent part, 
established service connection for left leg varicose veins; 
assigned a noncompensable evaluation for that disability; 
established service connection for dermatitis of the lower 
legs; assigned a noncompensable evaluation for that 
disability; established service connection for hemorrhoids 
with an anal fissure; assigned a noncompensable evaluation 
for that disability; and denied service connection for 
chronic hearing loss disability, a chronic bilateral eye 
disorder to include defective vision, a low back disorder, 
sinusitis, a chronic colon disorder, chronic headaches, a 
chronic left shoulder disorder, a chronic upper back 
disorder, and a chronic neck disorder.  

In June 2002, the veteran submitted a notice of disagreement 
with the denial of service connection for chronic hearing 
loss disability, a chronic bilateral eye disorder to include 
defective vision, a low back disorder, sinusitis, a chronic 
colon disorder, chronic headaches, a chronic left shoulder 
disorder, a chronic upper back disorder, and a chronic neck 
disorder.  In June 2002, the veteran informed the Department 
of Veterans Affairs (VA) that he had moved to Maryland.  The 
veteran's claims files were subsequently transferred to the 
Baltimore, Maryland, Regional Office (RO).  

In February 2003, the veteran submitted a notice of 
disagreement with the evaluations assigned for his left leg 
varicose veins, bilateral leg dermatitis, and hemorrhoids 
with an anal fissure.  He expressly withdrew his notice of 
disagreement with the denial of service connection for 
chronic hearing loss disability, a chronic eye disorder to 
include defective vision, and sinusitis.  

In July 2003, the RO, in pertinent part, granted service 
connection for chronic low back strain, a chronic left 
shoulder disorder, and a chronic neck disorder; assigned 10 
percent evaluations for those disabilities; increased the 
evaluation for the veteran's left leg varicose veins from 
noncompensable to 10 percent; and effectuated the awards as 
of November 4, 2000.  In July 2003, the RO issued a statement 
of the case (SOC) to the veteran and his accredited 
representative which addressed the issues of the veteran's 
entitlement to service connection for both chronic headaches 
and a chronic upper back disorder; an initial evaluation in 
excess of 10 percent for his left leg varicose veins; and 
initial compensable evaluations for his bilateral lower leg 
dermatitis and hemorrhoids with an anal fissure.  In July 
2003, the veteran submitted an Appeal to the Board (VA Form 
9) from the denial of an initial evaluation in excess of 10 
percent for his left leg varicose veins and an initial 
compensable evaluation for his bilateral lower leg 
dermatitis.  

In October 2003, the veteran was afforded a hearing before a 
VA hearing officer.  In April 2004, the RO established 
service connection for right lower extremity deep venous 
insufficiency; assigned a 10 percent evaluation for that 
disability; recharacterized the veteran's service-connected 
left leg vascular disorder as left leg varicose veins with 
stasis dermatitis; increased the evaluation for that 
disability from 10 to 20 percent; and effectuated that award 
as of October 21, 2003.  In April 2004, the veteran submitted 
a notice of disagreement with the evaluation assigned for his 
right lower extremity deep venous insufficiency.  The veteran 
is represented in this appeal by the Maryland Department of 
Veterans Affairs.  

For the reasons and bases discussed below, a 20 percent 
evaluation for the veteran's left leg varicose veins with 
stasis dermatitis for the period prior to October 21, 2003 is 
GRANTED.  

The issues of the veteran's entitlement to service connection 
for a chronic colon disorder; an evaluation in excess of 20 
percent for the veteran's left leg varicose veins with stasis 
dermatitis for the period on and after October 21, 2003; an 
initial compensable evaluation for his dermatitis of the 
lower legs; and an initial evaluation in excess of 10 percent 
for his right lower extremity deep venous insufficiency are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected left 
leg varicose veins with stasis dermatitis, bilateral lower 
leg dermatitis; and right lower extremity deep venous 
insufficiency.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to an evaluation in 
excess of 10 percent for the veteran's left leg varicose 
veins with stasis dermatitis for the period prior to October 
21, 2003; an evaluation in excess of 20 percent for his left 
leg varicose veins with stasis dermatitis for the period on 
and after October 21, 2003; an initial compensable evaluation 
for his dermatitis of the lower legs; and an initial 
evaluation in excess of 10 percent for his right lower 
extremity deep venous insufficiency.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

The veteran did not perfect a timely substantive appeal from 
the denial of service connection for chronic headaches and a 
chronic upper back disorder and an initial compensable 
evaluation for his hemorrhoids with an anal fissure.  
Therefore, the issues are not on appeal and will not be 
addressed below.  


FINDING OF FACT

Prior to October 21, 2003, the veteran's left leg varicose 
veins with stasis dermatitis were objectively shown to be 
manifested by no more than persistent edema incompletely 
relieved by elevation of the extremity with stasis dermatitis 
and darkened pigmentation.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for the veteran's 
left leg varicose veins with stasis dermatitis for the period 
prior to October 21, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7120 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

The report of a December 2000 physical evaluation conducted 
for the VA by Narendra Desai, M.D., conveys that the veteran 
was diagnosed with left leg varicose veins with stasis 
dermatitis.  In April 2002, the VA established service 
connection for left leg varicose veins; assigned a 
noncompensable evaluation for that disability; and 
effectuated the award as of November 4, 2000.  In July 2003, 
the RO increased the evaluation for the veteran's left leg 
varicose veins from noncompensable to 10 percent and 
effectuated the award as of November 4, 2000.  In April 2004, 
the RO recharacterized the veteran's service-connected left 
leg vascular disorder as left leg varicose veins with stasis 
dermatitis; increased the evaluation for that disability from 
10 to 20 percent; and effectuated that award as of October 
21, 2003.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  A 10 percent 
evaluation is warranted for varicose veins with intermittent 
edema of the extremity or aching and fatigue in the leg after 
prolonged standing or walking with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation requires persistent edema incompletely 
relieved by elevation of the extremity with or without 
beginning stasis, pigmentation, or eczema.  A 40 percent 
evaluation requires persistent edema and stasis pigmentation 
or eczema with or without intermittent ulceration.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2004).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2004).  

At the December 2000 physical evaluation conducted for the VA 
by Narendra Desai, M.D., the veteran complained of a chronic 
lower leg rash.  He clarified that when he incurred lower leg 
injuries, the "affected area did not heal properly."  On 
examination of the left lower extremity, the veteran 
exhibited varicose veins on the left medial thigh and calf 
which were relieved by elevation; scattered dark patches over 
the left "foreleg;" intact lower extremity deep 
circulation; and no skin crusting, ulceration, or 
exfoliation.  The veteran was diagnosed with left leg 
varicose veins with stasis dermatitis.  

In his February 2003 notice of disagreement, the veteran 
advanced that his "legs" swelled on a daily basis; he could 
not stand for more than a "couple of hours" without 
experiencing subsequent leg swelling; and his stasis dermatis 
covered most of his lower legs.  At the October 2003 hearing 
on appeal, the veteran testified that his chronic left leg 
varicose veins had been consistently manifested by chronic 
leg swelling associated with prolonged standing and sitting, 
chronic stasis dermatitis, and occasional ulcerations.  

The Board has reviewed the probative evidence and the 
veteran's testimony and written statements on appeal.  Prior 
to October 21, 2003, the veteran's left leg varicose veins 
were objectively shown to be productive of varicose veins 
relieved by elevation of the extremity with stasis dermatitis 
and patches of darkened pigmentation.  While the clinical 
documentation does not advance any specific findings as to 
lower extremity edema, the veteran's testimony is consistent 
with persistent edema incompletely relieved by elevation of 
the extremity during the period prior to October 21, 2003.  
The veteran was specifically found to exhibit no evidence of 
ulceration.  Such findings merit assignment of at least a 20 
percent evaluation under Diagnostic Code 7120.  In the absent 
of any objective evidence of persistent edema with or without 
intermittent ulceration, the Board concludes that a 20 
percent evaluation is warranted for the veteran's left leg 
varicose veins with stasis dermatitis for the period prior to 
October 21, 2003.  


III.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's entitlement to an evaluation in excess of 10 
percent for his left leg varicose veins with stasis 
dermatitis prior to October 21, 2003, the Board observes that 
the RO issued a VCAA notice to the veteran in September 2002 
which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The VA has secured 
or attempted to secure all relevant documentation to the 
extent possible.  The veteran has been afforded a VA 
examination for compensation purposes.  The examination 
report is of record.  The veteran was afforded a hearing 
before a VA hearing officer.  The hearing transcript is of 
record.  While the VCAA notice provided to the veteran does 
not strictly comply with the Court's guidelines as set forth 
in Pelegrini, the Board finds that such deficiency is not 
prejudicial to the veteran given the favorable resolution of 
his claim above.  


ORDER

A 20 percent evaluation for the veteran's left leg varicose 
veins with stasis dermatitis for the period prior to October 
21, 2003, is GRANTED subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

In his June 2002 notice of disagreement, the veteran 
specifically disagreed with the denial of service connection 
for a "condition of the colon."  In his February 2003 
notice of disagreement, the veteran states that the "appeal 
for a colon problem is not for service connection, but, 
rather, for a compensable evaluation of hemorrhoids with anal 
fissure."  However, while he expressly withdrew his claims 
of entitlement for "service connection for defective vision, 
sinusitis, and hearing loss" disability, the veteran failed 
to refer to the issue of service connection for a chronic 
colon disorder.  The veteran should clarify whether he wishes 
to withdraw his notice of disagreement from the denial of 
service connection for a chronic colon disorder.  

In his October 2004 Informal Hearing Presentation, the 
veteran's accredited representative states that while "the 
VA has evaluated inactive dermatitis as a separate 
disability," "it should not be separately evaluated."  It 
is unclear whether the accredited representative's written 
statement was intended to withdraw the veteran's appeal from 
the assignment of an initial noncompensable evaluation for 
his bilateral lower leg dermatitis.  The veteran should 
clarify whether he wishes to withdraw his appeal from the 
assignment of an initial noncompensable evaluation for his 
bilateral lower leg dermatitis.  

A July 2003 treatment record from David P. Smack, M.D., 
conveys that the veteran had been recently evaluated by a VA 
vascular surgeon and the evaluation report was still pending.  
Clinical documentation of the cited treatment is not of 
record.  In reviewing a similar factual scenario, the Court 
has held that the VA should obtain all relevant VA treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The veteran has submitted timely notices of disagreement with 
the denial of both service connection for a chronic colon 
disorder and an initial evaluation in excess of 10 percent 
for his right lower extremity deep venous insufficiency.  The 
RO has not issued either a SOC or a supplemental statement of 
the case (SSOC) to the veteran and his accredited 
representative that addresses those issues.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

At the hearing on appeal, the veteran testified that his left 
leg varicose veins have increased markedly in severity since 
the March 2003 VA examination for compensation purposes.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:  
1.  Request that the veteran clarify 
whether he wishes to withdraw both his 
notice of disagreement with the denial of 
service connection for a chronic colon 
disorder and his appeal from the denial 
of an initial compensable evaluation for 
his service-connected bilateral lower leg 
dermatitis.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment, not already of 
record, be forwarded for incorporation 
into the record.  
3.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current severity 
of his service-connected left leg 
varicose veins with stasis dermatitis.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folders to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issues of service 
connection for a chronic colon disorder, 
if the veteran has not expressly 
withdrawn his notice of disagreement, and 
an initial evaluation in excess of 10 
percent for the veteran's right lower 
extremity deep venous insufficiency.  
Give the veteran and his accredited 
representative the opportunity to respond 
to the SOC.  

5.  Then readjudicate the veteran's 
entitlement to an evaluation in excess of 
20 percent for his left leg varicose 
veins with stasis dermatitis for the 
period on and after October 21, 2003.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


